DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/868,982 filed on 7/28/21 with effective filing date 5/9/2019. Claims 1-5, 7-17, 19-32, 34-43 and 45-53 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7, 11-17, 19, 23, 28-32, 34, 38-43,45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff et al. CE3: Affine linear weighted intra prediction (JVET, March 2019) (IDS) in view of Heo et al. US 2019/0273926 A1. 
Per claims 1, 13, 28 & 39, Pfaff et al. discloses a method of decoding video data (fig. 2, e.g. decoding with an ALWIP mode as show in fig. 2), the method comprising: determining that a current block of video data is encoded a matrix intra prediction mode (section 1.4, 2, & fig. 2, e.g. AL WIP takes four averages along each axis of the boundary; the resulting eight input samples enter the matrix vector multiplication; receive mode K in fig. 2); deriving (fig. 2, e.g. averaging), based on a set of left edge neighboring samples of the current block and a set of top edge neighboring samples of the current block, a set of downsampled left edge samples and a set of downsampled top edge samples, wherein the set of downsampled left edge samples includes fewer samples than the set of left edge samples and the set of downsampled of top edge samples includes fewer samples than the set of top edge neighboring samples (section 1.4, 2 & fig. 2, e.g. the matrices are taken from the set S1; this yields 16 samples on the odd positions of the prediction block; thus, a total of (8 • 16)/(8 •8) = 2 multiplications per sample are performed; after adding an offset, these samples are interpolated vertically by using the reduced top boundary; horizontal interpolation follows by using the original left boundary);
applying an affine model to the set of downsampled of left edge samples and the set of downsampled of top edge samples to generate a first set of prediction samples (section 1.4, 2 & fig. 2, e.g. the matrices are taken from the set S1; this yields 16 samples on the odd positions of the prediction block; thus, a total of (8 • 16)/(8 •8) = 2 multiplications per sample are performed); interpolating a second set of prediction samples based on the first set of prediction samples, a subset of the set of left edge neighboring samples, and a subset of the set of top edge neighboring samples (section 1.4, 4, & fig. 4, e.g. the matrices are taken from the set S2; this yields 64 samples on the odd positions of the prediction block. Thus, a total of (8 - 64)/(16 -16) = 2 multiplications per sample are performed; after adding an offset, these samples are interpolated vertically by using eight averages of the top boundary);

Bross et al. however in the same field of endeavor teaches generating a final prediction block, wherein the final prediction block comprises the first set of prediction samples and the second set of prediction samples (para: 179, e.g. to use only the nearest sample or at least in absence of extended reference samples; or being one of a second set of prediction modes for predicting the prediction block using the extended reference samples; the second set of prediction modes is a subset of the first set of prediction modes and may be determined and/or signaled by the encoder); and decoding the current block of video data based on the final prediction block (para: 179).
Therefore, in view of disclosures by Bross et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pfaff et al. and Bross et al. in order to ensure efficient processing at encoder, and prevents the unnecessary signaling substitution sample. 
Per claims 2, 14, 29 & 40, Pfaff et al. further teaches the method of claim 1, wherein: each sample of the subset of left edge samples comprises an average of two or more samples of the set of left edge neighboring samples; and each sample of the set of downsampled of top edge samples comprises an average of two or more samples of the set of top edge neighboring samples (section 1.4, 2, 3 & fig. 2-3, e.g. horizontal interpolation follows by using the original left boundary. The interpolation process does not require any multiplications in this case as pointed out in Section 1.6; a total of 2 multiplications per sample is required to calculate ALWIP prediction).
Per claims 3, 15, 30 & 41, Pfaff et al. further teaches the method of claim 1, wherein applying the affine model to the set of downsampled of left edge samples and the set of downsampled of top edge samples to generate the first set of prediction  samples comprises multiplying the set of downsampled of left edge samples and the set of downsampled of top edge samples by a matrix  (section 1.4, 4, & fig. 3, e.g. ALWIP takes four averages along each axis of the boundary; the resulting eight input samples enter the matrix vector multiplication. The matrices are taken from the set S2; this yields 64 samples on the odd positions of the prediction block. Thus, a total of (8 · 64)/(16 •16) = 2 multiplications per sample are performed).
Per claims 4, 16, 31 & 42, Pfaff et al. further teaches the method of claim 1, wherein the set of top edge neighboring samples has N total samples and the set of downsampled of top edge samples has a total of N/2 samples, wherein N is an integer representing a number of columns included in the current block (section 1.4, 2 & fig. 2, e.g. the matrices are taken from the set S1; this yields 16 samples on the odd positions of the prediction block; thus, a total of (8 • 16)/(8 •8) = 2 multiplications per sample are performed; after adding an offset, these samples are interpolated vertically by using the reduced top boundary; horizontal interpolation follows by using the original left boundary).
Per claims 5, 17, 32 & 43, Pfaff et al. further teaches the method of claim 1, wherein the set of left edge neighboring samples has N total samples and the set of downsampled of left edge samples has a total of N/2 samples, wherein N is an integer representing a number of rows included in the current block (section 1.4, 2 & fig. 2, e.g. the matrices are taken from the set S1; this yields 16 samples on the odd positions of the prediction block; thus, a total of (8 • 16)/(8 •8) = 2 multiplications per sample are performed; after adding an offset, these samples are interpolated vertically by using the reduced top boundary; horizontal interpolation follows by using the original left boundary).
Per claims 7, 19, 34 & 45, Pfaff et al. further teaches the method of claim 1, wherein: the current block is an N.times.M block of samples, N is an integer value representing a number of columns in the current block and a number of samples in the set of top edge neighboring samples, and M is an integer value representing a number of rows in the current block and a number of samples in the set of left edge neighboring samples; and the set of downsampled of left edge samples has M/2 samples and downsampled of top edge samples has N/2 samples, the set of left edge neighboring samples has M samples, and set of top edge neighboring samples has N samples (section 1.4, 4, fig. 4, e.g. the resulting eight input samples enter the matrix vector multiplication; the matrices are taken from the set S2; this yields 64 samples on the odd positions of the prediction block. Thus, a total of (8 · 64)/(16 •16) = 2 multiplications per sample are performed; these samples are interpolated vertically by using eight averages of the top boundary. Horizontal interpolation follows by using the original left boundary).
Per claims 11, 23, 38 & 49, Bross et al. further teaches the method of claim 1, wherein decoding the current block of video data based on the final prediction block comprises: determining residual values for the current block of video data (para: 35); adding the residual values to the filtered prediction block to determine a reconstructed block for the current block of video data; and applying one or more filters to the reconstructed block to generate a decoded block of video data (para: 51-52, e.g. the adder 140 adds a residual sample to a prediction sample to reconstruct a picture; the residual sample may be added to the prediction sample in units of a block to generate a reconstructed block; the filter 150 may apply deblocking filtering and/or a sample adaptive offset to the reconstructed picture).
The motivation to combine is same as claim 1. 
Per claim 12, Bross et al. further teaches the method of claim 1, wherein the method is performed as part of a video encoding process (para: 10, e.g. entropy encoding unit).

6.	Claim 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff et al. CE3: Affine linear weighted intra prediction (JVET, March 2019) (IDS) in view of Bross et al. US 2021/0120240 A1 and Heo et al. US 2019/0273926 A1.

Per claim 24, it is noted that Pfaff in view of Bross fails to explicitly teach the limitations of claim 24.
Heo et al. however in the same field of endeavor teaches the device of claim 13, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data (para: 167, e.g. a smart phone).
Therefore, in view of disclosures by Heo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pfaff et al., Bross et al. and Heo in order to improve intra prediction performance.
Per claim 25, Heo et al. further teaches the device of claim 24, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data (para: 167, e.g. a smart phone).
Per claim 26, Heo et al. further teaches the device of claim 13, wherein the device comprises a wireless communication device, further comprising a transmitter configured to transmit encoded video data (para: 167, e.g. a smart phone).
Per claim 27, Heo et al. further teaches the device of claim 26, wherein the wireless communication device comprises a telephone handset and wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data (para: 167, e.g. an apparatus performing image processing, such as a television, a computer, a smart phone).
The motivation to combine is same as claim 24. 


s 8-10, 20-22, 35-37, 46-48 & 50-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 13, 28 & 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhao et al. US 2020/0322620 A1, e.g. responsive to the prediction information indicating that the current block is coded in ALWIP, the processing circuitry determines an ALWIP mode index irrespective of prediction modes of neighboring blocks adjacent to the current block. 
	Chiang et al. US 2020/0322623 A1, e.g. the video decoder receives from the bitstream first and second signaled indices for the current block. The video decoder determines first and second merge indices from the first and second signaled indices. 
	Lin et al. US 2020/0396459 A1, e.g. according to one method, the left reference boundary samples and the top reference boundary samples are checked jointly.  According to another method, selected original left reference boundary samples and selected original top reference boundary samples at specific positions are used for predictor up-sampling.
                                                                                                                                                                                                        
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Irfan Habib/Examiner, Art Unit 2485